Citation Nr: 1308042	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  07-05 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness or as a manifestation of a chronic multisymptom illness.  

2.  Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness or as a manifestation of a chronic multisymptom illness.  

3.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness or as a manifestation of a chronic multisymptom illness.  

4.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness or as a manifestation of a chronic multisymptom illness.  

5.  Entitlement to service connection for abnormal weight loss, to include as due to an undiagnosed illness or as a manifestation of a chronic multisymptom illness.  

6.  Entitlement to service connection for a neurological disorder, to include as due to an undiagnosed illness or as a manifestation of a chronic multisymptom illness.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2010, the Board remanded the Veteran's claims for additional development.  

The issues of entitlement to service connection for muscle pain, joint pain, a sleep disorder, abnormal weight loss, and a neurological disorder, all to include as due to an undiagnosed illness or as a manifestation of a chronic multisymptom illness are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran does not have a skin disorder that is related to his active service.



CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2005 and May 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2012).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 U.S.C.A. § 1117(a)(1) (West 2002), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.   Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 71 Fed. Reg. 75669 (2006).

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  In this case, the Veteran is documented to have had such service.

The definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i) (2012).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. §3.317(a)(2)(C).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2012).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The Veteran's service treatment records show treatment for a painful, right axillary abscess (cyst) under the arm in August 1991.  There are no other references to treatment for a skin disability noted in the service treatment records.  

Post-service VA treatment records show current diagnoses of an abscess/boil to the ear and to other unspecified sites, onychomycosis, cellulitis, and subjective complaints of rashes and "large bumps that break out over the Veteran's buttocks and ears."  See VA Clinical Note, January 2007.  A VA "Active Outpatient Medications" list shows that the Veteran has been prescribed Terbinafine HCL (1%) for an unidentified "skin infection."

At a June 2010 VA examination, the Veteran reported the onset of skin problems in 2002.  He denied treatment for skin problems during service.  He indicated that he had been treated for skin problems in the past several years but had no present skin problem.  Following a review of the claims file and physical evaluation of the Veteran which revealed a normal examination of the Veteran's skin, the examiner diagnosed the Veteran with a history of cellulitis, resolved, without residuals or sequelae.  The examiner opined that the Veteran's skin disability was not caused by or as a result of active duty service.  The examiner noted that the Veteran's cellulitis began many years after military service and is healed without residuals or sequelae and his service treatment records did not reveal chronic treatment for a skin disability.  

In a December 2012 addendum opinion, the examiner indicated that the Veteran does not have an undiagnosed disability pattern and his complaints were not caused by or related to a specific exposure event in Southwest Asia.  The examiner noted that the Veteran's complaints have a specific diagnosis and his file does not show a specific exposure event in Southwest Asia that would be linked to his complaints.  

In considering the evidence of record under the laws and regulations as set forth above, the Board also concludes that the Veteran is not entitled to service connection for a skin disorder.   

A review of the record reveals post-service treatment for cellulitis among other skin conditions.  The June 2010 VA examiner noted that the Veteran had a history of cellulitis with no sequelae and no objective findings of a disability.  The examiner concluded that a skin disability was less likely than not related to active duty service.  

Based on this evidence, the Board finds that service connection under the provisions of 38 C.F.R. § 3.317 cannot be granted.  As noted above, the June 2010 VA examiner concluded that the Veteran's skin disability consisted of a history of cellulitis; thus, a skin disability has been attributed to a known clinical diagnosis. 

Furthermore, the Board finds that service connection on a direct basis is not warranted as the credible and probative evidence does not suggest an association between his history of cellulitis or any other skin disorder and his active duty service.  As noted, the June 2010 VA examiner did not link the Veteran's skin disorder to his active duty service.  Furthermore, none of the treatment records associated with the claims file includes an opinion linking any current skin disorder to the Veteran's period of service. 

The Board acknowledges the Veteran's contention that he has a skin disorder related to active duty service.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can attest to factual matters of which he had first-hand knowledge.  However, the Veteran is not otherwise competent to provide a medical opinion linking his disability to service or another service-connected disorder.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, while the Veteran is competent to report symptoms observable to a layperson, he is not competent to independently opine as to the specific etiology of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Veteran is competent to report symptomatology of his skin disability, and his testimony is entitled to some probative weight, the competent medical evidence reveals that the Veteran does not have a skin disability etiologically related to his active duty service.  Consequently, the Board ultimately finds the competent medical evidence to be more persuasive than the Veteran's lay contentions as to the etiology of the claimed skin disorder.  The competent medical evidence indicates that the Veteran does not have a skin disorder related to his service.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for a skin disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness or as a manifestation of a chronic multisymptom illness, is denied.  


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the underlying claims of service connection for muscle pain, joint pain, a sleep disorder, abnormal weight loss, and a neurological disorder can be reached.  

The Veteran's claims were remanded by the Board in order to obtain additional treatment records and to afford the Veteran a VA examination to determine the etiology of his claimed disabilities.  

The Veteran was afforded a VA examination in June 2010 at which time the examiner indicated that the Veteran's claim for a sleep disorder would be addressed by a mental health examination.  Although the Veteran was afforded a psychiatric examination in July 2010, no findings related to the claim for a sleep disorder were included in the examination report.  Consequently, another examination with the requested opinion must be obtained.

With regard to the remaining disabilities, the June 2010 VA examiner diagnosed the Veteran with psychosomatic muscle pain with normal physical examination, psychosomatic joint pain with normal physical examination, complaint of sleep disturbance to be evaluated by mental health, no weight loss, no neurological disorder, and lumbar degenerative disc disease.  He concluded that the claimed disabilities (with the exception of the sleep disorder) were less likely than not caused by or as a result of active duty service.  The examiner concluded that the Veteran does not have a chronic pattern of disability.  In a December 2010 addendum, the examiner indicated that the rationale for the opinion is that the Veteran's complaints have specific diagnoses and the file does not show a specific exposure event in Southwest Asia that would be linked to his complaints.  As such, the examiner found both that the Veteran's examination was normal with the exception of a finding of lumbar degenerative disc disease and then he also concluded that the Veteran's complaints have specific diagnoses.  Consequently, the examination report lacks probative value as the examiner's findings are conflicting. 

The Board notes that VA is obligated to provide an adequate examination once it chooses to administer one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, because the Veteran was provided with an examination in June 2010, it is expected that any such examination will be adequate as to the purpose for which it was administered, which in this case was to obtain an opinion as to etiology of the claimed disabilities.  That was not accomplished with respect to the June 2010 VA examination or the July 2010 VA psychiatric examination.  Consequently, the Veteran should be afforded another examination(s) to determine the etiology of the claimed disorders.  

VA outpatient treatment reports dated through October 2012 have been associated with the claims file.  The VA records associated with the claims file show treatment for various disabilities including joint pain and stiffness, leg pain, arthralgias, back pain, poor appetite, and decreased weight.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since October 2012. 

2.  After completion of the above, schedule the Veteran for the appropriate examination(s) to determine whether the claimed medical disabilities (muscle pain, joint pain, a sleep disorder, abnormal weight loss, and a neurological disorder) are currently manifested or have been during the appeal period and, if so, their etiology and onset date(s).  

In requesting any opinion, the examiner should be requested to render opinions as to whether it is at least as likely as not (50 percent or greater probability) that any clinically demonstrated disorders are the result of any incidents of active duty service, including any already service-connected disability (i.e. PTSD), with consideration of the provisions of law pertaining to Persian Gulf War "Undiagnosed Illness."

All indicated tests and studies should be accomplished.  The claims file should be made available to the examiner(s) for review in connection with the examination(s).  The examiner(s) should adequately summarize the relevant medical history and clinical findings, and provide a detailed rationale for any medical conclusions.  An opinion should be provided based on a review of the claims file alone if the Veteran fails to report for the examination.  

The examiner(s) should furnish opinions concerning the following for each disability identified above which is currently manifested or has been at any time since the Veteran's claims were filed in December 2004:

(a)  Each examiner should describe the nature and severity of all relevant pathology and state whether the Veteran's muscle pain, joint pain, sleep disturbances, abnormal weight loss, and neurological symptoms are part and parcel of any diagnosed condition, to include the service-connected PTSD disability, and any other diagnosed psychiatric disabilities.  

The examiner(s) should opine whether it is at least as likely as not that any currently manifested disorder(s) is/are related to the Veteran's active service, including service in Southwest Asia.  This should include an opinion regarding whether any of the Veteran's claimed conditions are causally or etiologically related to active duty service or some other cause(s).  The examiner(s) should state whether there is any evidence that the currently diagnosed conditions are related to any signs or symptoms the Veteran experienced during his service.

(b)  If any condition cannot be attributed to a diagnosed illness, the appropriate examiner should state whether there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Persian Gulf War, or that the undiagnosed illness was caused by a supervening condition or event that occurred after the Veteran's departure from service or that the undiagnosed illness was the result of some other cause or medical condition unrelated to service.

3.  Upon receipt of the report(s) of the VA examiner(s), conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner(s) for corrective action as necessary.  

4.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


